Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: 
In claim 4, “form” should be “from.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto (JP 2002048217 A).
Regarding claim 1, Fujimoto discloses (in annotated fig. 1, annotated fig. 2, and fig.10-13) a vehicle torque converter (1), comprising: 
a clutch (61c); 
and a torsional vibration damper (combination of elements 62, 63, 64a, 64b, 65, and AC) configured to receive a torque from the clutch (61c) when the clutch (61c) is engaged and dampen a torsional vibration in the torque, 
the torsional vibration damper (62, 63, 64a, 64b, 65, and AC), including: 
a driven plate (63); 
a retainer plate (62) rotatable relative to the driven plate (63); 
a first spring member (64a) operatively coupled to the driven plate (63) and the retainer plate (62); 
a second spring member (64b) operative coupled to the driven plate (63) and the retainer plate (62), 
rotation of the retainer plate (62) relative to the driven plate (63) compressing and decompressing the first and second spring members (64a and 64b, respectively and para. [0055], … “the torsion spring 64 is compressed in the rotational
direction between the claw portion 62b of the drive member 62 and the claw portion 63b of the driven member 63.”); 
and an intermediate plate (65) positioned radially outward relative to the driven plate (63) and the retainer plate (62),
 the intermediate plate (65) including a body (65) that defines an annular cavity (AC in annotated fig. 1, and in annotated fig. 2 shows the body 65 is annular, so the cavity would be annular as it is within the body 65 for the springs) though which the first and second spring members (64a and 64b, respectively) extend, 
the body (65) configured to engage inner and outer radial portions (IRP and ORP, respectively, in annotated fig. 1) of the respective first and second spring members (64a and 64b, respectively) to maintain bend radii of the respective first and second spring members (64a and 64b, respectively, the body needs to overall engage the inner and outer portion to maintain bend radii.)
Regarding claim 2, Fujimoto discloses (in annotated fig. 1) the vehicle torque converter (1) of claim 1, wherein the body (65) of the intermediate plate (65) includes a first cross-sectional area (annotated fig. 1, C-shaped body 65) that is U-shaped or C-shaped.
Regarding claim 4, Fujimoto discloses (in annotated fig. 1 and annotated fig. 3) the vehicle torque converter (1) of claim 2, wherein the body (65) of the intermediate plate (65) includes a second cross-sectional area (annotated fig. 3, L-shaped body 65), different form the first cross-sectional area (annotated fig. 1, C-shaped body 65), that is L- shaped.
 Regarding claim 5, Fujimoto discloses (in annotated fig. 2) the vehicle torque converter (1) of claim 1, wherein: 
the driven plate (63) includes an output tab (63b) operatively coupled between the first and second spring members (64a and 64b, respectively), 
the retainer plate (62) includes an input tab (62b) operatively coupled between the first and second spring members (64a and 64b, respectively), 
the intermediate plate (65) includes a first transfer tab (1st TT) engaged with the first spring member (74a) and a second transfer tab (2nd TT) engaged with the second spring member (64b), and the input tab (72b) is movable relative to the output tab (63b), the first transfer tab (1st TT), and the second transfer tab (2nd TT).
 Regarding claim 6, Fujimoto discloses (in annotated fig. 1 and annotated fig. 2) the vehicle torque converter (1) of claim 5, wherein the intermediate plate (65) includes a cutout (65d) positioned on the body (65) and at least partially exposing the inner and outer radial portions (IRP and ORP, respectively, in annotated fig. 1) of the respective first and second spring members (64a and 64b, respectively), the output tab (63b) of the driven plate (63) and the input tab (62b) of the retainer plate (62) extending through the cutout (65d).
Regarding claim 7, Fujimoto discloses (in annotated fig. 2) the vehicle torque converter (1) of claim 6, wherein more than half of an uncompressed length of the first or second spring member (64a and 64b, respectively) is radially guided by an inner radial portion (65b) of the body (65, the entire uncompressed length is supported by the inner surface 65b of the body 65).
Regarding claim 9, Fujimoto discloses (fig. 10 and annotated fig. 1) the vehicle torque converter (1) of claim 5, wherein the input tab (62b) and a piston (61) of the clutch (61c) are configured to axially guide the intermediate plate (65, fig. 10 shows the piston 61 and driven member 62, which has the input tab 62b, are in the same axial plane as the body 65, so it can be axially guided).
Regarding claim 10, Fujimoto discloses (in annotated fig. 1) the vehicle torque converter (1) of claim 1, wherein a portion of the retainer plate (62) is configured to radially guide the intermediate plate (65 and para. [0048], “The spring holder 65 is assembled to the drive member 62 and is rotatable relative to the piston 61, the drive member 62, and the driven member 63.”)
Regarding claim 11, Fujimoto discloses (in annotated fig. 1) the vehicle torque converter (1) of claim 1, wherein the body (65) of the intermediate plate (65) includes an inner radial portion (65b), a central portion (CP), and an outer radial portion (65a) that are connected together, the inner radial portion (65b) of the body engaging central areas of the respective first and second spring members (64a and 64b, respectively) the outer radial portion (65a) of the body (65) engaging ends of the respective first and second spring members (64a and 64b, respectively).
Regarding claim 12, Fujimoto discloses (in annotated fig. 1 and annotated fig. 2) the vehicle torque converter (1) of claim 11, wherein the inner and outer radial portions (65b and 65a, respectively) of the body (65) of are concentric and spaced from each other by a radial distance (annotated fig. 1 shows there is a radial distance between the portions 65b and 65a and annotated fig. 2 shows that the body is concentric).
Regarding claim 13, Fujimoto discloses (in annotated fig. 1 and annotated fig. 2) a damper assembly (combination of elements 62, 63, 64a, 64b, 65, and AC2) of a vehicle torque converter (1), comprising: 
a first spring member (64a); 
a second spring member (64b); 
an output portion (63) coupled to a turbine (22) and including an output tab (63b) configured to engage the first and second spring members (annotated fig. 2, 64a and 64b, respectively); 
an input portion (62) coupled to a piston (61) of a clutch (61c) and including an input tab (62b) configured to engage the first and second spring members (64a and 64b, respectively, fig. 10, annotated fig. 2, and para. [0048], “The spring holder 65 is assembled to the drive member 62 and is rotatable relative to the piston 61, the drive member 62, and the driven member 63.”),
 the input portion (62) rotatable relative to the output portion (63);
 and an intermediate portion (65) rotatable relative to the output and input portions (63 and 62, respectively),
 a body (65) of the intermediate portion (65) including an inner radial portion (65b), a central portion (CP in annotated fig. 1), and an outer radial portion (65a) that, together,
 form a spring cavity (AC in annotated fig. 1) in which the first and second spring members (64a and 64b, respectively), are positioned, 
the inner and outer radial portions (65b and 65a, respectively) of the body (75) configured to radially guide the first and second spring members (74a and 74b, respectively).
Regarding claim 14, Fujimoto discloses (in annotated fig. 1) the damper assembly of claim 13, wherein the inner radial portion (65b), the central portion (CP), and the outer radial portion (65a) define a first cross-sectional area (annotated fig. 1, C-shaped body 65) of the body (65) that is U-shaped or C- shaped.
Regarding claim 15, Fujimoto discloses (annotated fig. 1 and annotated fig. 3) the damper assembly of claim 14, wherein the central portion (CP) and the outer radial portion (65a) define a second cross-sectional area (annotated fig. 3, L-shaped body 65) of the body (65), different relative to the first cross- sectional area (annotated fig. 1, C-shaped body 65) of the body (65), that is L-shaped.
Regarding claim 16, Fujimoto discloses (in annotated fig. 2) the damper assembly of claim 15, wherein the inner radial portion (65b) of the body (65) is discontinuous (annotated fig. 2 shows there are breaks, notches 65d, in the body 65)
 and includes a first segment (1st seg.) and a second segment (1st seg) that extend at least partially around an axis (x) associated with the damper assembly,
the first segment (1st seg.) configured to provide inner radial guidance to the first spring member (64a), 
the second segment (2nd seg.) configured to provide inner radial guidance to the second spring member (64b).
Regarding claim 17, Fujimoto discloses (in annotated fig. 1, annotated fig. 2, and annotated fig. 3) the damper assembly of claim 15, wherein the intermediate portion (65) includes a primary sector (PS) corresponding to the first cross-sectional area (annotated fig. 1, C-shaped body 65) 
and a secondary sector (SS), adjacent the primary sector (PS), corresponding to the second cross-sectional area (annotated fig. 3, L-shaped body 65), 
the first cross-sectional area (annotated fig. 1, C-shaped body 65) substantially uniform across a length of the primary sector (PS),
 the second cross-sectional area (annotated fig. 3, L-shaped body 65) substantially uniform across a length of the secondary sector (SS).
Regarding claim 18, Fujimoto discloses (in fig. 10) the damper assembly of claim 13, wherein the intermediate portion (65) is slidable interposed between the input portion (62) and the piston (61) (para. [0048], “The spring holder 65 is assembled to the drive member 62 and is rotatable relative to the piston 61, the drive member 62, and the driven member 63.”),

    PNG
    media_image1.png
    480
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    792
    547
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    558
    432
    media_image3.png
    Greyscale

Second interpretation (Claims 1-3)
Regarding claim 1, Fujimoto discloses (in and annotated fig. 4and fig. 3) a vehicle torque converter (1), comprising: 
a clutch (71c); 
and a torsional vibration damper (combination of elements 72, 73, 74a, 74b, 75, and AC) configured to receive a torque from the clutch (71c) when the clutch (71c) is engaged and dampen a torsional vibration in the torque, 
the torsional vibration damper (72, 73, 74a, 74b, 75, and AC), including: 
a driven plate (73); 
a retainer plate (72) rotatable relative to the driven plate (73); 
a first spring member (74a) operatively coupled to the driven plate (73) and the retainer plate (72); 
a second spring member (74b) operative coupled to the driven plate (73) and the retainer plate (72), 
rotation of the retainer plate (72) relative to the driven plate (73) compressing and decompressing the first and second spring members (74a and 74b, respectively, para. [0035], “…the torsion spring 74 is compressed in the rotational direction between the torque transmission portion 72b of the drive plate 72 and the claw 73b of the driven plate 73.”); 
and an intermediate plate (75a portion of 75) positioned radially outward relative to the driven plate (73) and the retainer plate (72),
the intermediate plate (75) including a body (75) that defines an annular cavity (AC in annotated fig. 4) though which the first (74b) and second spring members (74b) extend, 
the body (75) configured to engage inner and outer radial portions (IRP and ORP, respectively, between 75a and 75b in annotated fig. 4) of the respective first and second spring members (74a and 74b, respectively) to maintain bend radii of the respective first and second spring members (74a and 74b, respectively).
Regarding claim 2, Fujimoto discloses (in annotated fig. 4) the vehicle torque converter (1) of claim 1, wherein the body (75) of the intermediate plate (75) includes a first cross-sectional area (C-shaped body 75) that is U-shaped or C-shaped (paragraph [0032]).
Regarding claim 3, Fujimoto discloses (in annotated fig. 4) the vehicle torque converter (1) of claim 2, wherein each of the driven plate (73) and the retainer plate (72) includes a tab (73b, 73c) engaged with the first and second spring members (74a and 74b, respectively) and extending at least partially into an open side of the first cross-sectional area (annotated fig. 4 shows element 73 extends into the partially open side of the first cross section area, C-shaped body 75).

    PNG
    media_image4.png
    602
    547
    media_image4.png
    Greyscale


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or render obvious the combination set forth in claim 8.
In particular, for claim 8, the prior art of record does not disclose the vehicle torque converter compromising “wherein each of the output tab and the input tab is centrally positioned in the cutout and configured to travel across at least a partial length of the cutout based on relative rotation associated with the driven plate, the retainer plate, and the intermediate plate” in combination with other limitations. The closest prior art Fujimoto (JP 2002048217 A) discloses all the elements, but does not disclose the configuration of the tabs traveling across at least a partial length of the cutout based on relative rotation association associated with the driven plate, the retainer plate, and the intermediate plate. There is no motivation or rationale, absent hindsight, to modify Fujimoto or other prior arts to derive the claimed invention. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuwahata et al. (US 20170276221 A1) discloses another spring assembly and lock-up device for a torque converter.
Lee et al. (US 20170108050 A1) discloses another torsional damper for a torque converter.
Yang (US 20170108075 A1) discloses another torque converter damper assembly. 
Matsuda (US 20200072333 A1) discloses another lock-up device for torque converter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656